Ekwall, J.,
dissented on the ground that it was brought out by Government counsel on cross-examination that the importer was in receipt of a letter dated July 1, 1941, in which the said Federation of Iceland Cooperative Societies offered him tanned white woolskins at $3.25 each, less 1 percent cash discount, delivered c. i. f. New York. The entry herein was filed September 2, 1941, and the court was therefore of the opinion that the importer was put on inquiry as to the value upon which entry of these skins should have been made, and further, that the importer’s recollection of events connected with the importation as disclosed by his answers to the cross-interrogatories appeared to be vague and indefinite, except when the questions were repeated and he was required to give a definite answer. The writer found the evidence to be unsatisfactory and insufficient under the requirements of satisfactory proof as set forth in Wolf v. United States (13 Ct. Cust. Appls. 589, T. D. 41453) and Finsilver v. United States (id. 332, T. D. 41250).